Citation Nr: 1827201	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-19 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), mood disorder, and depression. 

2.  Entitlement to service connection for a cardiovascular disability.  

3.  Entitlement to service connection for attention deficit disorder (to include memory loss claimed as cognitive dysfunction), fibromyalgia, a dermatological condition (to include skin rash and hair loss), muscle aches, and chronic fatigue syndrome, claimed as due to undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 Board hearing and a transcript of this hearing is of record.  

This appeal was most recently before the Board in March 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

I.  Psychiatric Disability

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability to include PTSD and depression.  In addition the Veteran is seeking service connection for a mood disorder as a result of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to his Persian Gulf War service.  The Board finds the Veteran's claim for entitlement to service connection for an acquired psychiatric disability encompasses the Veteran's claim for entitlement to service connection for a mood disorder and as such; the issues are as noted on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).     

In response to the March 2016 Board remand the Veteran was provided with an April 2016 VA examination.  The examiner diagnosed the Veteran with alcohol use disorder and stimulant use disorder.  The Veteran reported two stressor incidents.  The first involved stress in relation to his service-connected cold injuries and the second involved guarding prisoners who were armed during his active service.  The examiner noted the Veteran's second stressor related to his fear of hostile military or terrorist activity but concluded that it was not sufficient to warrant a diagnosis of PTSD.  Specifically the examiner questioned the Veteran's credibility noting inconsistencies with the Veteran's report of alcohol and drug use and noted that his stressors only involved what he feared was going to happen rather than what did happen. 

The Board finds the April 2016 opinion inadequate as to whether the Veteran meets the criteria for a diagnosis of PTSD.  The Board notes that service connection may be granted for PTSD when the Veteran has a stressor related to fear of hostile military or terrorist activity which is sufficient to support a diagnosis of PTSD.  While the examiner indicated the Veteran's second stressor was related to his fear of hostile military or terrorist activity she impermissibly relied on the fact that the Veteran's fear never materialized into reality when providing an opinion that this stressor was insufficient for a diagnosis of PTSD.  In addition, the examiner did not address the Veteran's October 2015 stressor statement indicating he was in fear of hostile military activity when he was part of advanced party reconnaissance performing nightly fire missions.  As such, an addendum opinion which adequately addresses the Veteran's stressors when providing a diagnosis is required.  

II.  Cardiovascular Disability

The Veteran is seeking entitlement to service connection for a cardiovascular disability.  A November 2015 VA treatment record noted the Veteran had a non-diagnostic stress EKG for exercise induced ischemia which noted an intermediate probability of angiographic coronary disease.  The treatment record noted that this was a preliminary unedited report and that the complete edited report was located in VISTA.  It is unclear if the complete edited report was associated with the Veteran's claims file.  In addition, the Veteran's claims file contains VA treatment records dated only up to March 2016, thus it is unclear if follow up cardiovascular testing has been performed since the November 2015 abnormal EKG.  As such, any outstanding VA treatment records must be obtained on remand in order to determine if the Veteran has a current diagnosis of a cardiovascular disability.   

III.  Gulf War Illness 

The Veteran is seeking entitlement to service connection for attention deficit disorder (to include memory loss claimed as cognitive dysfunction), fibromyalgia, a dermatological condition (to include skin rash and hair loss), muscle aches, and chronic fatigue syndrome, claimed as due to undiagnosed illness.  VA opinions have been obtained as to the Veteran's claimed cognitive dysfunction, fibromyalgia, muscle aches, and chronic fatigue syndrome, however, an adequate opinion has not be obtained as to the Veteran's dermatological condition.  An April 2011 VA examiner concluded that the Veteran did not have a current dermatological condition, however, an August 2015 VA treatment record noted the Veteran presented with a rash.  As such a VA examination and opinion must be obtained in order to determine if the Veteran presents with a dermatological condition which is the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to his Persian Gulf War service.  

IV.  Peripheral Neuropathy 

The Veteran is seeking entitlement to an initial rating in excess of 10 percent for his service-connected left and right peripheral neuropathy.  A February 2012 rating decision granted service connection and rated this disability as 10 percent disabling under Diagnostic Code (Code) 8521.  38 C.F.R. § 4.124a.  The rating decision indicated that a 10 percent rating was assigned for decreased sensation due to light touch as shown in an April 2011 VA examination.  The April 2011 VA examination did not indicate what nerve the Veteran's peripheral neuropathy impacted, however, Code 8521 is used to rate the external popliteal nerve.  The Veteran was provided with a VA examination in April 2014 which noted mild incomplete paralysis of the musculocutaneous nerve and in the anterior tibial nerve.  In response to the March 2016 Board remand the Veteran was provided with an April 2016 VA examination, which noted incomplete mild paralysis of the external popliteal nerve.  If the Veteran has mild incomplete paralysis of the musculocutaneous nerve and the anterior tibial nerve, as noted by the April 2014 VA examiner, he may be entitled to a separate noncompensable ratings under Codes 8522 and 8523 respectively.  However, it appears the April 2014 and April 2016 VA examiners obtained inconsistent results regarding what nerves were involved with the Veteran's peripheral neuropathy.  As such, a clarifying VA examination is needed on remand.  

V.  TDIU

Additionally, as the Veteran's claim for TDIU is inextricably intertwined with his service connection and increased rating claims it must be deferred until further development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include the November 2015 exercise stress sestambi test edited report located in VISTA.   

2.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed psychiatric disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and a review of the record the examiner should address the following:

(a)  Does the Veteran meet the criteria for a diagnosis of PTSD? 

The examiner should consider and discuss as necessary the following:

i.  The Veteran's January 2011 stressor statement indicating he felt defenseless due to the limitations caused by his cold injury, that he experienced mental stress due to poor treatment by his platoon leader and section chief;

ii.  An additional January 2011 stressor statement indicating that during the Veteran's active service his cold injuries left him feeling useless and defenseless and that due to his injuries he was tormented by his superiors and peers; 

iii.  The Veteran's October 2015 stressor statement indicating he was placed in life threatening situations as part of his assignment as advanced party reconnaissance, that his section chief threatened to harm him, and that he experienced stress due to his cold injuries because he could not walk or feed himself;   

iv.  The Veteran's April 2016 VA examination noting that he reported stressors of fear of his superior assaulting him, fear of the prisoners he was guarding, fear of being attacked while on guard duty walking point, and fear of his legs being amputated due to his cold injuries.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric disability other than alcohol abuse or substance abuse disorder is etiologically related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric disability to include alcohol and substance abuse disorder is caused by the Veteran's service-connected bilateral upper and lower extremity cold injuries?

(d)  Is it at least as likely as not that the Veteran's service-connected bilateral upper and lower extremity cold injuries aggravated any currently diagnosed psychiatric disability?

When providing opinions for (c) and (d) the examiner should consider and discuss as necessary the following:

i.  The Veteran's January 2011 stressor statement indicating he felt defenseless during his active service due to the limitations caused by his cold injuries; 

ii.  An additional January 2011 stressor statement indicating that during the Veteran's active service his cold injuries left him feeling useless and defenseless and that due to his injuries he was tormented by his superiors and peers; 

iii.  The Veteran's October 2015 stressor statement indicating he was stressed because of his cold injuries because he could not walk or feed himself; and   

iv.  The April 2016 VA examination noting that the Veteran reported stressors of fear of his legs being amputated due to his in-service cold injuries.  

3.  After the completion of step one if and only if the Veteran's newly acquired VA treatment records or any other evidence added to the claims file establishes a diagnosis of a cardiovascular disability schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed cardiovascular disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and a review of the record the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any diagnosed cardiovascular disability is etiologically related to the Veteran's active service?

4.  After completion of step one schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral lower extremity peripheral neuropathy.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the low back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must specifically identify which nerves have been involved in the Veteran's peripheral neuropathy from April 2010 to the present. 

5.  Then adjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




